DETAILED ACTION
This is in response to Applicant’s reply dated 6/24/21.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhang et al. on 8/9/21.
The application has been amended as follows: 

1. (Currently Amended) A method in a User Equipment (UE) for wireless communication, comprising:
	receiving a first signaling in a first resource element set; and
	receiving a first radio signal after having received the first signaling;
	wherein the first resource element set is a control resource set; the first resource element set is used for determining a first information set out of M information , wherein M is a positive integer greater than 1; the first resource element set comprises a positive integer number of resource element(s); any information set of the M information sets comprises a positive integer number of information element(s), any information element in the M information sets is a transmission configuration indication state; any information element of the integer number of information element(s) further comprises a first type index and a second type index set, a second type index set comprises one second type index or multiple second type indicesfurther comprises a first field, the first field of the first signaling indicates a first information element out of the first information set; a measurement on a reference signal identified by a second type index comprised in the first information element is used for reception of the first radio signal;
receiving first information prior to having received the first signaling, wherein the first information indicates the M information sets; the first information comprises M pieces of first sub-information, the M pieces of first sub-information are carried by M higher-layer signalings respectively, the M pieces of first sub-information respectively indicate the M information sets.

2. (Original) The method according to claim 1, wherein a number of bits comprised in the first field of the first signaling is related to the first information set.



4. (Previously Presented) The method according to claim 1, 
comprising:
	receiving second information,
	wherein the first resource element set is a resource element set of M1 resource element sets, there exists at least one resource element belonging to two different resource element sets of the M1 resource element sets simultaneously; any resource element set of the M1 resource element sets corresponds to an information set of the M information sets, the M1 is a positive integer greater than 1, the second information indicates a correspondence relationship between the M1 resource element sets and the M information sets; the second information is carried by one RRC signaling; at least two resource element sets in the M1 resource element sets correspond to different information sets in the M information sets.

5. (Cancelled) 

6. (Currently Amended) A method in a base station for wireless communication, comprising:
	transmitting a first signaling in a first resource element set; and 
 after having transmitted the first signaling;
	wherein the first resource element set is a control resource set; the first resource element set is used for determining a first information set out of M information sets, wherein M is a positive integer greater than 1; the first resource element set comprises a positive integer number of resource element(s); any information set of the M information sets comprises a positive integer number of information element(s), any information element in the M information sets is a transmission configuration indication state; any information element of the integer number of information element(s) further comprises a first type index and a second type index set, a second type index set comprises one second type index or multiple second type indicesfurther comprises a first field, the first field of the first signaling indicates a first information element out of the first information set; a measurement on a reference signal identified by a second type index comprised in the first information element is used for reception of the first radio signal;
	transmitting first information prior to having transmitted the first signaling, wherein the first information indicates the M information sets; the first information comprises M pieces of first sub-information, the M pieces of first sub-information are carried by M higher-layer signalings respectively, the M pieces of first sub-information respectively indicate the M information sets.



8. (Original) The method according to claim 6, wherein at least one transmitting antenna port of the first radio signal and at least one transmitting antenna port of a reference signal identified by a second type index comprised in the first information element are quasi-co-located.

9. (Previously Presented) The method according to claim 6, comprising:
	receiving second information,
	wherein the first resource element set is a resource element set of M1 resource element sets, there exists at least one resource element belonging to two different resource element sets of the M1 resource element sets simultaneously; any resource element set of the M1 resource element sets corresponds to an information set of the M information sets, the M1 is a positive integer greater than 1, the second information indicates a correspondence relationship between the M1 resource element sets and the M information sets; the second information is carried by one RRC signaling; at least two resource element sets in the M1 resource element sets correspond to different information sets in the M information sets.

10. (Cancelled) 


	a first receiver, receiving a first signaling in a first resource element set; and
	a second receiver, receiving a first radio signal after the first receiver having received the first signaling;
	wherein the first resource element set is a control resource set; the first resource element set is used for determining a first information set out of M information sets, wherein M is a positive integer greater than 1; the first resource element set comprises a positive integer number of resource element(s); any information set of the M information sets comprises a positive integer number of information element(s), any information element in the M information sets is a transmission configuration indication state; any information element of the integer number of information element(s) further comprises a first type index and a second type index set, a second type index set comprises one second type index or multiple second type indicesfurther comprises a first field, the first field of the first signaling indicates a first information element out of the first information set; a measurement on a reference signal identified by a second type index comprised in the first information element is used for reception of the first radio signal;
the second receiver receives first information prior to the first receiver received the first signaling, wherein the first information indicates the M information sets; the first information comprises M pieces of first sub-information, the M pieces of first sub-information are carried by M higher-layer signalings respectively, the M pieces of first sub-information respectively indicate the M information sets.

12. (Original) The UE according to claim 11, wherein a number of bits comprised in the first field of the first signaling is related to the first information set.

13. (Original) The UE according to claim 11, wherein at least one transmitting antenna port of the first radio signal and at least one transmitting antenna port of a reference signal identified by a second type index comprised in the first information element are quasi-co-located.

14. (Previously Presented) The UE according to claim 11, wherein 
the second receiver receives second information, wherein the first resource element set is a resource element set of M1 resource element sets, there exists at least one resource element belonging to two different resource element sets of the M1 resource element sets simultaneously; any resource element set of the M1 resource element sets corresponds to an information set of the M information sets, the M1 is a positive integer greater than 1, the second information indicates a correspondence relationship between the M1 resource element sets and the M information sets; the second information is carried by one RRC signaling; at least two resource element sets in the M1 resource element sets correspond to different information sets in the M information sets.


16. (Currently Amended) A base station for wireless communication, comprising:
	a first transmitter, transmitting a first signaling in a first resource element set; and
	a second transmitter, transmitting a first radio signal after the first transmitter having transmitted the first signaling;
	wherein the first resource element set is a control resource set; the first resource element set is used for determining a first information set out of M information sets, wherein M is a positive integer greater than 1; the first resource element set comprises a positive integer number of resource element(s); any information set of the M information sets comprises a positive integer number of information element(s), any information element in the M information sets is a transmission configuration indication state; any information element of the integer number of information element(s) further comprises a first type index and a second type index set, a second type index set comprises one second type index or multiple second type indicesfurther comprises a first field, the first field of the first signaling indicates a first information element out of the first information set; a measurement on a reference signal identified by a second type index comprised in the first information element is used for reception of the first radio signal;
the second transmitter transmits first information prior to the first transmitter transmitted the first signaling, wherein the first information indicates the M information sets; the first information comprises M pieces of first sub-information, the M pieces of first sub-information are carried by M higher-layer signalings respectively, the M pieces of first sub-information respectively indicate the M information sets.

17. (Original) The base station according to claim 16, wherein a number of bits comprised in the first field of the first signaling is related to the first information set.

18. (Original) The base station according to claim 16, wherein at least one transmitting antenna port of the first radio signal and at least one transmitting antenna port of a reference signal identified by a second type index comprised in the first information element are quasi-co-located.

19. (Previously Presented) The base station according to claim 16, wherein 
the second transmitter transmits second information, wherein the first resource element set is a resource element set of M1 resource element sets, there exists at least one resource element belonging to two different resource element sets of the M1 resource element sets simultaneously; any resource element set of the M1 resource element sets corresponds to an information set of the M information sets, the M1 is a positive integer greater than 1, the second information indicates a correspondence relationship between the M1 resource element sets and the M information sets; the second information is carried by one RRC signaling; at least two resource element sets 

20. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 6, 11, and 16 teach, among other things, … receiving a first signaling in a first resource element set; and receiving a first radio signal after having received the first signaling; wherein the first resource element set is a control resource set … any information element in the M information sets is a transmission configuration indication state; any information element of the integer number of information element(s) further comprises a first type index and a second type index set, a second type index set comprises one second type index or multiple second type indices; the first signaling comprises scheduling information of the first radio signal, the first radio signal is transmitted on a physical downlink shared channel; the first signaling further comprises a first field, the first field of the first signaling indicates a first information element out of the first information set … a measurement on a reference signal identified by a second type index comprised in the first information element is used for reception of the first radio signal … receiving first information prior to having received the first signaling, wherein the first information indicates the M information sets; the first information comprises M pieces of first sub-information, the M pieces of first sub-information are carried by M higher-layer signalings respectively, the M pieces of first sub-information respectively indicate the M information sets.
Independent claims 1, 6, 11, and 16, when taken as a whole, constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-4, 6-9, 11-14, and 16-19 have been allowed.  Claims 5, 10, 15, and 20 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468